Stephens, J.
1. Where a contract for the sale and shipment of goods in less quantities than carload lots designates a particular point for delivery, but contains a provision that “Where goods are sold in less than carload quantities to be included in car for various buyers to be completed later, and said car is not completed within ten days of expiration of contract time of shipment, seller may ship goods in car to some point near by to destination, and the buyer shall then pay local freight from such point of final destination,” the shipper fails to establish a right under this provision of the contract to tender delivery at a point other than the point of destination named in the contract, where it does not appear that it was agreed that the goods contracted for were to be included in a car for various buyers.
2. In a suit by a shipper against a purchaser, to recover the purchase price of the goods contracted for, where it appeared that the goods had been delivered at some other point than the point of destination named in the contract, and it did not appear from an application of the above ruling that the delivery made was in accordance with the terms of the contract, a verdict for the defendant was properly directed.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.